438 S.W.2d 435 (1968)
R. A. (Bob) BRYANT, Mayor, City of Beverly Hills, Texas, Appellant,
v.
H. F. BARNES et al., Appellees.
No. 4739.
Court of Civil Appeals of Texas, Waco.
September 30, 1968.
E. H. O'Dowd, V. H. McClintock, Waco, for appellant.
Bryan, Wilson, Olson & Stem, Waco, for appellees.
WILSON, Justice.
The Mayor appealed from an order granting a temporary injunction restraining him from holding a hearing. The action in which this interlocutory order was entered is one for declaratory judgment.
The sole function of a temporary injunction is to preserve the status quo pending final determination. Janus Films, Inc. v. City of Fort Worth, 163 Tex. 616, 358 S.W.2d 589.
By certified copy of judgment it appears that final determination of this cause was made September 23, 1968, and we now have no jurisdiction to review the interlocutory order, the temporary injunction appeal having become moot. International Ass'n, etc. v. Federal Ass'n, etc., 133 Tex. 624, 130 S.W.2d 282.
The temporary injunction case and the appeal are dismissed.